TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00681-CR
NO. 03-03-00686-CR



Lenn Willian, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 9034083 & 9034084, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Christopher P. Morgan, is ordered to tender a brief in this cause no later than April 14,
2004.  No further extension of time will be granted.
It is ordered April 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish